Mr. Presiding Justice Waterman delivered the opinion of the court. A court of equity has jurisdiction to entertain a bill for an accounting where there are mutual accounts between the plaintiff and defendant and also where the accounts are all on one side, but there are circumstances of great complication or difficulty in the way of adequate relief at law and where also fiduciary relations exist between the parties and a duty rests upon the defendant to render an account. 3d Pomeroy’s Eq. Jurisprudence, Sec. 1421; Gleason & Bailey Mfg. Co. v. Hoffman, 168 Ill. 25-28. Where an account is so complicated that a court of law would be incompetent to examine it with necessary accuracy upon a trial at nisiprius, a court of equity will take jurisdiction; because it has facilities for examining and intelligently finding as to a complicated account, involving the consideration, not only of many different items, but many different subjects, concerning which it is necessary to take the testimony of many witnesses in order to determine what amount should be properly charged or credited. Taff Vale Ry. Co. v. Nixon, 1st House of Lords Cases, 111-121; Mitchell v. Great Works Milling & Mfg. Co., 2d Story, 648-653. In respect to the consideration of matters of account, the equitable jurisdiction of courts of equity is concurrent with that of courts of law, and no precise rule can be laid down as to the cases in which a court of equity will exercise its jurisdiction. A court reserves to itself a large discretion upon the subject and will refuse or reject the cognizance of cases of account as the circumstances of the particular case may render expedient. 1st Story’s Eq. Jurisprudence, Sec. 451; Seymour v. Long Dock Co., 20 N. J. Eq. 396-407; Kerr on Injunctions, 58; Ely v. Crane, 37 N. J. Eq. 158. In the present case it is quite manifest that a jury "sitting in a nisi prius court could not examine with sufficient accuracy, so as to arrive at an intelligent conclusion, as to the accounts which the defendant should, from month to month, have rendered as to the manufacture of more than $70,000 worth of chain, consisting of fifteen different sizes or numbers and of sixty different attachments thereon, each of which sizes and numbers was adapted for special and particular uses and purposes, and each of which sizes and numbers varied in amount of material required for the manufacture thereof, and also in the amount of labor required in producing and handling the same, it being necessary in order to ascertain such actual cost to determine accurately the cost of each of the numerous processes through which the material used went in making such chains, such as molding, casting, yard labor, rattling, chipping, sorting, annealing, tumbling, finishing and shipping, as well as the cost of the various materials employed, such as iron, sand, coal, cores, etc. In the manufacture of these chains, appellant occupied a fiduciary relation to appellee. It undertook to manufacture chains, charging appellee the actual cost of so doing with an addition thereto of $20 per ton for its profit or compensation. Under this arrangement it was bound to the use of all reasonable diligence and care to manufacture at the least cost. It was bound in the purchase and use of materials, in the employment and payment of labor, to be economical, prudent and careful, not unnecessarily to increase the cost to appellee. It became the agent of appellee to manufacture certain things for it, under an arrangement by which it could neither take nor make advantage or profit, save as to the extent of the stipulated $20 per ton allowed under the contract. Had there been no direct. provision that it should render an account of its doings in this regard each month, if requested, it would have been bound so to do at reasonable times. It brought suit, leaving appellee in ignorance of the gross business done by it, appellant, for appellee and others, during the time these chains were manufactured and thus ignorant of what proportion of the ordinary and regular expenses of appellant’s business for salaries of officers and other like expenses should be properly charged as a part of the cost of the manufacture of the said chains. The decree of the Circuit Court enjoining the prosecution of appellant’s suit is affirmed.